DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on November 29, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 4-5, and 9 have been amended; claims 2 and 6 are canceled; and claims 7-8 have been withdrawn. Accordingly, claims 1, 3-5, 7-10 are pending in this application with an action on the merits to follow regarding claims 1, 3-5, and 9-10.
Because of the applicant's amendment, the following in the office action filed August 31, 2021, are hereby withdrawn: 
Objections to the Drawings
Objections to the Claims
35 USC 112(b) of Claims 5-6
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al. US 9622545 B2 (herein after Bell).
Regarding independent Claim 1, Bell discloses a non-slippery outsole article (Bell Abstract), comprising: a first sole (Bell Annotated Fig. 4, #404) and a plurality of slip-resistant blocks (Bell Annotated Fig. 3 shows the blocks which are molded protrusions of layer #304/#404; Col. 6, l. 47-51); wherein the first sole has two opposite sections, a top section (Bell Annotated Fig. 4) and a bottom section (Bell Annotated Fig. 4); wherein the slip-resistant blocks are mounted (Oxford Dictionaries defines “mounted” as “set in or attached to a backing or setting” and from henceforth is interpreted as a structure being set in, attaches, or fixed in place on a base section such that the mounted structure is or becomes an integral part of the base section) in partition on the bottom section of the first sole (Bell Annotated Figs. 3 and 4; Col. 7, l. 21-30); wherein the slip-resistant blocks have a rough surface (Oxford Dictionaries defines “rough” as “having an uneven or irregular surface; not smooth or level” and henceforth will be interpreted as an uneven surface; Bell Annotated Figs. 3 and 4 show the slip resistant blocks have an uneven surface thus making them rough; Col. 2, l. 17-23 notes the device, “enhances traction sole surfaces”), wherein the first sole and the slip-resistant blocks are made of rubber (Col. 7, l. 20-30), wherein a hardness of the slip-resistant blocks is greater than a hardness of the first sole (Col. 2, l. 39-42). 
Regarding Claim 3, Bell discloses the non-slippery outsole article according to claim 1, wherein a plurality of protrusions are mounted on the top section of the first sole (Bell Annotated Fig. 4 shows the plurality of protrusions are on top of the top section of the first sole; Col 7, l. 20-30).
Regarding Claim 4, Bell discloses the non-slippery outsole article according to claim 1, wherein a stopper (Bell Annotated Fig. 4, #408) and the slip-resistant blocks are mounted in partition on the first sole (Bell Annotated Fig. 3 shows the stopper mounted in a spaced relationship to the slip-resistant blocks), wherein a hardness of the stopper is greater than the hardness of the slip-resistant blocks (Col. 2, l. 39-42, Col. 3, l. 55-56 [tungsten is well known to be the second hardest material on Earth therefore it is harder than any polymer/plastic]).
Regarding Claim 9, Bell discloses non-slippery outsole article according to claim 1, wherein the non-slippery outsole article comprises a second sole (Bell Annotated Fig. 3), wherein the second sole has two opposite sections, a top section and a bottom section (Bell Annotated Fig. 4 shows the cross-section of both the first and second sole with a top section and a bottom section), wherein a plurality of slip-resistant blocks (Bell Annotated Figs. 3 and 4) and a stopper (Bell Annotated Fig. 4) mounted in partition on the bottom section of the second sole (Bell Annotated Fig. 4), wherein the slip-resistant blocks are made of rubber (Col. 5, l. 50-59) and have a rough surface (Oxford Dictionaries defines “rough” as “having an uneven or irregular surface; not smooth or level”; Bell Annotated Figs. 3 and 4 show the slip resistant blocks have an uneven surface thus making them rough; Col. 2, l. 17-23 notes the devices is designed with “enhances traction sole surfaces”).
Regarding Claim 10, Bell discloses non-slippery outsole article according to claim 9, wherein a plurality of elastic strips (Bell Annotated Fig. 3, #202) are respectively attached to the first sole and the second sole in help of forming the non-slippery outsole article (Fig, 3, #200; Col. 4, l. 21-25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Austin US 20190053575.
Regarding independent Claim 1, Austin discloses a non-slippery outsole article (Austin Abstract), comprising: a first sole (Austin Fig. 1, #2; ¶0016 and ¶0017) and a plurality of slip-resistant blocks (Austin Annotated Fig. 4; Fig. 5, #20, #22, #24; ¶0017); wherein the first sole has two opposite sections, 
The device of Austin teaches all of the claim limitations of Claim 1, but does not expressly teach wherein a hardness of the slip-resistant blocks is greater than a hardness of the first sole. However, the hardness of the slip-resistant blocks being greater than a hardness of the first sole is a results effective variable with the results being a change in the composition and size of the slip-resistant blocks and the first sole itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the slip-resistant shoe the claimed hardness levels, in order to give the first sole and/or the slip-resistant blocks the proper hardness, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 4, Austin discloses the non-slippery outsole article according to claim 1, wherein a stopper (Austin Annotated Fig. 4, #45; ¶0019 and ¶0025) and the slip-resistant blocks are mounted in partition on the first sole (Fig. 4; ¶0019 and ¶0025), wherein a hardness of the stopper is greater than the hardness of the slip-resistant blocks.
Regarding Claim 5, Austin discloses the non-slippery outsole article according to claim 1, wherein a limit portion (Austin Annotated Fig. 4, #8; ¶0016) is mounted (¶0016) in a circumferential direction around the edge of the first sole (Austin Annotated Fig. 4 shows the limit portion #8 is located 
The device of Austin teaches all of the claim limitations of Claim 1, but does not expressly teach wherein a hardness of the limit portion is greater than the hardness of the slip-resistant blocks. However, the hardness of the limit portion being greater than the hardness of the slip-resistant blocks is a results effective variable with the results being a change in the composition and size of the slip-resistant blocks and the limit-portion itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the slip-resistant shoe the claimed hardness levels, in order to give the limit portion and/or the slip-resistant blocks the proper hardness, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

    PNG
    media_image1.png
    979
    722
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    412
    808
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1207
    556
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed November 29, 2021, with respect to the 35 USC 102 of Claims 1 and 4-5 per Austin have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Applicant’s arguments, filed November 29, 2021, with respect to the 35 USC 102 of Claims 1-4 and 9-10 per Bell have been considered but are not persuasive.
Applicant traverses the 35 USC 102(a)(1) rejection of Bell, arguing that the stoppers of Bell are cleats that use a metal spike, and not a slip-resistant rubber block, so the non-slippery rubber outsole cannot be used both indoor and outdoor. The Examiner respectfully disagrees. As discussed in the rejection above, the stopper material being metal versus non-metal isn’t relevant to the structure of the invention, and the prior art of Bell meets the limitations of the invention as claimed. The stopper is made of a material that is harder than the slip-resistant blocks and the first sole, as required in Claim 1 of Applicant’s invention. Further, the use of the non-slip outsole indoor or outdoor is intended use and/or functional and is not germane to the issue of patentability as there is no structure to examine. See rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horton US 20150096194 A1 teaches an ice grip overshoe with bottom protrusions
Bell et al. US 9220313 B2 teaches an overshoe with cleats
Park US 20100139118 A1 teaches an overshoe crampon
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732